Citation Nr: 0519504	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  00-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
perforated gunshot wound of the left shoulder, currently 
evaluated as 20 percent disabling (left shoulder disability).  

2. Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an effective date earlier than February 
17, 2000, for an award of disability compensation for post-
traumatic stress disorder (PTSD).

4.  Entitlement to an initial disability rating in excess of 
30 percent for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
April 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied the veteran's claim of service 
connection for PTSD and also denied entitlement to an 
increased rating for duodenal ulcer and residuals of a 
perforated gunshot wound of the left shoulder.  The veteran 
perfected a timely appeal of these determinations to the 
Board.  

When this case was previously before the Board in November 
2001 and July 2003, the Board remanded the case for further 
development and adjudication.

In October 2002, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

In a January 2004 decision, the RO increased the evaluation 
of the veteran's service-connected residuals of a perforated 
gunshot wound of the left shoulder, from 10 percent to 20 
percent disabling, effective February 17, 2000, but declined 
to increase the evaluation of the veteran's service-connected 
duodenal ulcer, continuing this evaluation at 10 percent 
disabling.  Because a 20 percent evaluation does not 
represent the maximum rating available for residuals of a 
perforated gunshot wound of the left shoulder, the veteran's 
claim for an increase in evaluation remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  In light of 
the foregoing, the Board has identified this claim for 
increase as reflected on the title page.

The issues of entitlement to an effective date earlier than 
February 17, 2000, for an award of disability compensation 
for PTSD, and entitlement to an initial disability rating in 
excess of 30 percent for PTSD are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left shoulder disability is manifested by 
pain, a positive impingement sign, and guarding, however; 
even when pain is considered, the veteran's left shoulder 
condition is not shown to result in functional loss 
consistent with or comparable to limitation of motion of the 
veteran's left arm midway between the side and shoulder 
level, or to otherwise result in functional loss due to 
limitation of motion that warrants the assignment of a higher 
evaluation.

2.  The veteran's duodenal ulcer is not manifested by nausea, 
vomiting or diarrhea, hematemesis or melena, nor is the 
veteran's condition manifested by severe symptoms two or 
three times a year averaging 10 days in duration; or 
otherwise by continuous moderate manifestations.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 
percent for residuals of a perforated gunshot wound of the 
left shoulder are not met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5200-5203, 5304 (2004).

2.  The criteria for an increased rating in excess of 10 
percent for duodenal ulcer are  not met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.110, 4.114, 
Diagnostic Code 7305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in letters dated in March 2001, 
March 2002, and October 2003, provided the veteran with the 
required notice under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b).  Specifically, the veteran was furnished notice 
of the types of evidence needed in order to substantiate his 
claim of service connection for PTSD and his claims of 
entitlement to higher evaluations for his service-connected 
left shoulder disability and duodenal ulcer, as well as the 
types of evidence VA would assist him in obtaining.  With 
respect to his PTSD claim, the appellant was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows an injury or disease in military service, 
a current disability, and evidence of a relationship between 
the current disability and a disease or injury in service.  
The appellant was informed that this evidence could consist 
of medical records or medical opinions.  With respect to his 
increased rating claims, the veteran was informed of the 
criteria required for a higher evaluation for these 
conditions.  The veteran was also informed that he should 
send information describing additional evidence or the 
evidence itself to VA, and that it was his responsibility to 
make sure that VA receives all requested records not in the 
possession of a Federal department or agency. 

By way of June 2000 and January 2004 rating decisions, a 
September 2000 Statement of the Case, and November 2000, June 
2001, May 2002, and January 2004 Supplemental Statements of 
the Case, the RO advised the veteran and his representative 
of the basic law and regulations governing his claims, and 
the basis for the decisions regarding his claims.  These 
documents, as well as the RO's March 2001, March 2002 and 
October 2003 letters, also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior to the June 2001, May 
2002, and January 2004 Supplemental Statements of the Case, 
and prior to the transfer and certification of the veteran's 
case to the Board.  The Board also finds that the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claims.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the appellant's service medical 
records, private and VA post-service medical treatment 
records and examination reports, lay statements submitted on 
the veteran's behalf, and statements submitted by the veteran 
and his representative in support of his claim.  In this 
regard, the Board notes that the veteran's case has been 
remanded on two occasions for additional development, to 
include affording the veteran several opportunities to be 
examined by VA in connection with his claims.  In this 
regard, the Board notes that in March 2002 the veteran's wife 
stated that the veteran could not leave home and could 
therefore not attend VA examinations ordered by the Board in 
its November 2001 decision.  See 38 C.F.R. § 3.655.  In this 
case, the Board finds that VA undertook reasonable 
development with respect to the veteran's claim and further 
development is not warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to increased rating. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.  

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

A.  Residuals of a perforated gunshot wound of the left 
shoulder, currently evaluated as 20 percent disabling (left 
shoulder disability).

In this case, the veteran's left shoulder disability is 
currently rated as 20 percent disabling under Diagnostic Code 
5304-5201.  Diagnostic Code 5304 deals with Group IV muscle 
function (intrinsic muscles of the shoulder): stabilization 
of shoulder against injury in strong movements, holding head 
of humerus in socket; abduction; outward rotation and inward 
rotation of arm.  If function is effected only slightly, a 
zero percent rating is given.  A 10 percent evaluation is 
warranted for moderate effect on function, 20 percent is 
warranted if the effect is moderately severe, and 30 percent 
is warranted if the effect is severe.  

Disabilities of the shoulder and arm can also be rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  For rating 
purposes, a distinction is made here between major (dominant) 
and minor musculoskeletal groups.  Handedness for the purpose 
of a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  38 C.F.R. § 4.69.  

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation (abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head) warranted a 20 percent evaluation for the minor arm and 
a 30 percent evaluation for the major arm.  Intermediate 
ankylosis (between favorable and unfavorable) warrants a 30 
percent evaluation for the minor arm and a 40 percent 
evaluation for the major arm.  Unfavorable ankylosis 
(abduction is limited to 25 degrees from the side) warrants a 
40 percent evaluation for the minor arm and a 50 percent 
evaluation for the major arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200.

Under Diagnostic Code 5201, limitation of motion of the arm 
at the shoulder level is evaluated as 20 percent disabling 
for the major and minor arms.  Limitation of motion of the 
arm midway between the side and shoulder level is evaluated 
as 30 percent disabling for the major arm and 20 percent 
disabling for the minor arm.  Limitation of the arm to 25 
degrees from side is evaluated as 40 percent disabling for 
the major arm and 30 percent disabling for the minor arm.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  

Flexion of the shoulder to 180 degrees is considered full, 
abduction to 180 degrees is considered full and extension to 
0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate I.  

Under Diagnostic Code 5202, malunion of the humerus with 
moderate deformity warrants a 20 percent evaluation for the 
major and minor shoulders.  Malunion of the humerus with 
marked deformity warrants a 20 percent rating for the minor 
shoulder and a 30 percent rating for the major shoulder.  In 
addition, a 20 percent evaluation is warranted where there is 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level for both the major and minor arms.  
Recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements warrants a 20 percent rating for the minor arm and 
a 30 percent rating for the major arm.  Fibrous union of the 
humerus warrants a 40 percent rating for the minor arm and a 
50 percent rating for the major arm.  Nonunion (false flail 
joint) of the humerus warrants a 50 percent rating for the 
minor arm and a 60 percent rating for major arm.  Loss of 
head (or flail joint) warrants a 70 percent rating for the 
minor arm and an 80 percent rating for the major arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, in order to warrant the 
assignment of a maximum 20 percent evaluation for either the 
major or the minor arm, the evidence must show dislocation of 
the clavicle or scapula, or nonunion of the clavicle or 
scapula with loose movement.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203.

The medical evidence in this case related to the veteran's 
left shoulder disability shows that that veteran has 
consistently complained of painful left shoulder.  In July 
2000, the veteran sought treatment for this and also for neck 
and low back pain.  The veteran indicated that he had neck 
pain radiating to the left shoulder as well as into the 
entire left side of the back.  The veteran stated that he 
thought his pain was related to his left shoulder injury 
sustained while in the service.  Upon examination, the 
veteran's left shoulder showed a positive impingement sign.  
Range of motion was not fully tested due to guarding.  
However, his upper extremity examination demonstrated normal 
light touch sensation and his motor strength was graded 5/5 
in the intrinsics, hand grips, wrist 
extensors/flexors/pronators/ supinators, biceps, triceps, 
shoulder internal and external rotators, and deltoid muscles.  
Hoffman's reflex was absent.  An MRI of the veteran's left 
shoulder, done in connection with this examination, noted 
tendinitis with some spurring but no large cuff tears.  
Degenerative changes of the labrum were noted.  He was 
referred to a pain management clinic and received several 
subsequent steroid injections for pain.  The veteran's spouse 
noted on subsequent occasions that the veteran continued to 
complain of pain throughout the day and that this 
significantly limited the veteran's activities.

In February 2002, a note from DHEC Home Health Services 
indicated that the veteran was moving better since a change 
in medication and that he had full range of motion of his 
upper extremities and lower extremities.

Finally, in April 2003, upon entrance into the Veteran's 
Nursing Home, the veteran's spouse reported the veteran's 
health history and condition.  During the interview, the 
veteran's spouse indicated that the veteran had no joint 
discomfort, but did have some pain in his right shoulder at 
times.  

In order to warrant an evaluation greater than 20 percent 
disabling under Diagnostic Code 5304, the veteran's left 
shoulder condition would need to be medically evaluated as 
severe.  Besides the pain indicated in the record, there is 
no medical opinion indicating that the veteran's left 
shoulder function has been severely impacted.  

And a higher evaluation under Diagnostic Codes 5200, 5202 and 
5203 is also not warranted.  Here in order to obtain a higher 
rating, the veteran's left shoulder condition would need to 
show ankylosis, malunion, dislocation, fibrous union, or some 
other more significant impairment, such as frequent 
dislocations of the joint.  There is no medical evidence in 
the record to support such an evaluation in this case.

In the January 2004 Supplemental Statement of the Case, the 
RO indicated that the veteran's 20 percent evaluation was 
based on Diagnostic Code 5201, dealing with limitation of 
motion of the arm.  In this regard, the July 2000 orthopedic 
examination report indicated that the veteran's left shoulder 
showed a positive impingement sign.  Range of motion however, 
was not fully tested due to guarding, and the veteran 
complained of ongoing pain in his shoulder.  The examination 
also revealed that the veteran's upper extremity strength was 
graded as 5/5 in the intrinsics, hand grips, wrist 
extensors/flexors/pronators/ supinators, biceps, triceps, 
shoulder internal and external rotators, and deltoid muscles.  
Hoffman's reflex was absent.  An MRI of the veteran's left 
shoulder noted tendinitis with some spurring but no large 
cuff tears, and degenerative changes of the labrum were 
noted.  Later medical notes from the DHEC Home Health 
Services, dated in February 2002, indicated that the veteran 
was moving better since a change in medication and that he 
had full range of motion of his upper extremities and lower 
extremities.  And in an April 2003 examination upon entrance 
into the Veteran's Nursing Home, the veteran's spouse 
reported that the veteran had no joint discomfort.  

Based on the foregoing, the Board agrees that the veteran's 
condition most closely corresponds to a 20 percent evaluation 
under Diagnostic Code 5201.  While the later medical notes 
indicate full range of motion, the more thorough July 2000 
examination revealed pain and guarding upon movement of the 
left shoulder.  Although range of motion was not undertaken 
in that examination, the Board may assume that the pain 
experienced by the veteran resulted in guarding that reduced 
his range of motion to at least the shoulder level.  The 
Board therefore concludes, resolving all reasonable doubt in 
the veteran's favor, that it is at least as likely as not 
that the July 2000 findings are consistent with a showing 
that the veteran's left shoulder disability results in 
limitation of motion at the shoulder level.  An evaluation of 
20 percent under Diagnostic Code 5201 is therefore warranted.  
38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. 
App. at 205-7.  Because the evidence will not support a 
finding that the veteran's limitation of motion is limited 
further, however, a rating in excess of 20 percent for this 
disability is not warranted.

B.  Duodenal ulcer.

Here, the veteran's duodenal ulcer is currently rated as 10 
percent disabling under Diagnostic Code 7305.  Under 
Diagnostic Code 7305, a 10 percent evaluation is warranted 
where the disability is considered mild, with recurring 
symptoms once or twice yearly.  A 20 percent evaluation is 
warranted where the condition is moderate, with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent rating applies if the condition 
is moderately severe, with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  And a maximum evaluation of 60 percent is 
warranted if the condition is severe, with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  

In this case the evidence does not support a higher 
evaluation for the veteran's service-connected duodenal 
ulcer.  The April 2003 in take examination for the Veteran's 
Nursing Home indicated that the veteran had no nausea, 
vomiting or diarrhea, and that the veteran did not experience 
hematemesis or melena.  And there is no indication in the 
record that the veteran's duodenal ulcer is manifested by 
severe symptoms two or three times a year averaging 10 days 
in duration; or otherwise by continuous moderate 
manifestations.  An evaluation in excess of 10 percent 
disabling is therefore not warranted.

III.  Extra-schedular analysis.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's 
disabilities so as to warrant assignment of higher 
evaluations on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the veteran's 
disabilities have resulted in marked interference with 
employment.  In addition, there is no showing that his 
disabilities have necessitated frequent periods of 
hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






ORDER

Entitlement to an increased rating for residuals of a 
perforated gunshot wound of the left shoulder, currently 
evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 10 percent disabling, is denied.


REMAND

In a January 2004 rating decision, the RO granted the 
veteran's claim for service connection for PTSD, evaluated as 
30 percent disabling, effective from February 17, 2000.  The 
RO sent the veteran a letter to this effect in January 2004, 
along with a copy of the January 2004 rating decision and 
notice of his appellate rights.  In February 2004 the 
veteran's representative submitted a VA Form 21-4138, noting 
that the veteran was not satisfied with the decision.  
Because the January 2004 rating decision was the only 
decision issued by the RO subsequent to the July 2003 BVA 
Remand; and because this same rating decision only addressed 
the matter of PTSD, the Board will construe the February 2004 
VA Form 21-4138 as a timely notice of disagreement with the 
January 2004 rating decision.  Inasmuch as the RO has not 
furnished the veteran a Statement of the Case (SOC) that 
addresses the initial evaluation and the effective date 
assigned following the grant of service connection for PTSD, 
a remand is warranted.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 
(Fed. Cir. 1997).

Accordingly, the Board hereby REMANDS the matter to the RO 
for the following action:

With respect to the issues of entitlement 
to an effective date earlier than 
February 17, 2000, for an award of 
disability compensation for PTSD, and 
entitlement to an initial disability 
rating in excess of 30 percent for PTSD, 
the RO should furnish the veteran a 
Statement of the Case, to include 
notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect 
concerning either of the issues, in 
accordance with 38 C.F.R. § 19.30.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


